 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarmon Industries,Inc.andDaleE. Cox. Case 17-CA-6753October 15, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn May 6, 1976, Administrative Law Judge NancyM. Sherman issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting -brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified .2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,jts modifiedbelow, and hereby orders that the Respondent, Har-mon Industries, Inc., Grain Valley, Missouri, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asherein modified:iAlthough we agree with the Administrative Law Judge's finding thatCox was not a supervisor within the meaning of Sec 2(11) of the Act, we donot adopt her narrow definition of that section as encompassing only "thesupervisor vested with such genuine management prerogatives as the rightto hire or fire, discipline, or make effective recommendations with respect tosuch action," citingN L R B v Bell Aerospace Company, Division of Textron,Inc,416 U S 267, 279-283 (1974) It is clear that the Supreme Court wasnot defining the term "supervisor" but was simply quoting from an earlySenate Report on the Senate version of the bill in 1947Sec. 2(11) reads as followsThe term "supervisor" means any individual having authority in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment2 In par 1(b) of her recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "in any other manner," the Board ordinarilyprovides in cases involving serious 8(a)(3) discrimination conduct, such asthat found here SeeSpringfield Dodge, Inc,218 NLRB 1429 (1975) Ac-cordingly, we shall modify the recommended Order to require Respondentto cease and desist from in any other manner infringing upon employeerightsI.In paragraph 1(b) of the recommended Ordersubstitute the words "In any other manner" for "Inany like or related manner,"2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United- States GovernmentAfter a hearing at which all parties had the opportu-nity to present their, evidence, it has been decidedthat we violated the law by discharging Dale E. Coxbecause of his union activity. We have been orderedto post this notice. We intend to carry out the orderof the Board and abide by the following:'WE WILL NOT discharge or otherwise discrimi-nate against any employee to discourage mem-bership in Brotherhood of -Railroad Signalmenor any other union.WE WILL offer Dale E. Cox reinstatement tohis old job or, if that job no longer exists, to asubstantially equivalent job, and WE WILL makehim whole, with interest, for loss of pay resultingfrom his discharge.The National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tivees of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from any such activities.Our employees are free to exercise any or all ofthese rights, including the right to join or assistthe Brotherhood of Railroad Signalmen or anyother union. Our employees are also free to re-frain from any or all such activities, except tothe extent that union membership may be re-quired by a collective-bargaining agreement as acondition of continued employment as permit-ted by the proviso to Section 8(a)(3) of the Act.WE WILL NOT in any other manner- interferewith, restrain, or coerce employees in the exer-cise of these rights.HARMON INDUSTRIES, INC.226 NLRB No. 75 HARMON INDUSTRIES, INC.433DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was heard at Kansas City, Kansas, on January8 and 9, 1976, pursuant to a charge filed on September 19,1975, and a complaintissuedon November 17, 1975. Thequestionpresented is whether Respondent Harmon Indus-tries,Inc., violated Section 8(a)(1) and (3) of the Act bydischarging the Charging Party, Dale E. Cox, admittedlybecauseof his activities on behalf of the Brotherhood ofRailroad Signalmen (herein the Union), notwithstandingRespondent's contention that Cox was a supervisor or amanagerialemployee.Upon the entire record,I including my observation of thewitnesses,and afterdue consideration of the briefs filed byRespondent and by counsel for the General Counsel, Imakethe following:FINDINGS OF FACT1.JURISDICTIONRespondent maintains a facility in Grain Valley, Mis-souri,where it manufactures and repairs railroad signalequipment and other equipment and parts. Respondent an-nually purchases goods and materials valued in excess of$50,000 annually from points outside Missouri. I find that,as Respondent concedes, it is engaged in commerce withinthe meaning of the Act, and that exercise of jurisdictionover its operations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.It.THE ALLEGED UNFAIR LABOR PRACTICESA. Cox'sDischargeRespondent does not recognize any union as the collec-tive-bargaining representative of any of its employees.Robert E. Harmon, who has been Respondent's presidentsince 1970, testified that to his knowledge Respondent hasnever recognized a union as such representative.About early August 1975, Cox telephoned Union Busi-nessRepresentative Harwell in Mount Prospect, Illinois,and asked him for information about the wage structureand benefits called for by the union contract with electron-ics firms and railroads. Cox made this telephone call bydialing directly from a telephone in Respondent's GrainValley,Missouri, facility, about 500 miles from MountProspect, and Respondent paid for the call. Harwell re-plied that he could not give out this information over thephone, but would be glad to discuss his union contract withCox if he gathered about 15 people to join in on the discus-sion.Cox said that he would try to arrangethe meeting.Harwell replied that this would be fine.Thereafter, Cox solicited 12 to 15 employees in the plantto sign a petition indicating that they were interested infinding out the wage and benefits provisions in the unioncontract. He solicited some of these employees during hisown working hours and while they were working. He testi-fied that he did not recall soliciting any employees morethan once, but that he may have done so. There is no-otherprobative evidence about such alleged repeated solicita-tions.About mid-August 1975, Cox telephoned Harwell,again using Respondent's telephone, and said that Cox hada group of employees who would like to discuss the unioncontract with him. Harwell said that this was good, andasked if they could arrange a convenient meeting time andplace.He and Cox agreed that Harwell would speak to allof the employees on September 18 at a nearby motel.While out of town on or about September 16 or 17,Company President Harmon, who is also the chairman ofRespondent's board, received a telephone call from eitherProduction Supervisor James Maness, Plant ,Manager Da-vid Eddy,2 or someone else that he had "substantial, reli-able information" that Cox had been circulating a petitionto organize on behalf of a union. Harmon replied, "Waituntil [I] get back and we will look into the matter further."Harmon testified that, until management's discharge con-ference about September 17, his knowledge of Cox's unionactivity was limited to what he was told during this tele-phone call. Immediately after returning to Respondent'sfacility on or about September 17, Harmon telephonedEddy, Tom Davis (Cox's immediate supervisor), and Oper-ations Vice President Don Rentz, and asked them to cometo a conference to discuss the Dale Cox situation.3 At thisconference, Harmon said that he had heard that Cox hadbeen circulating a petition on behalf of a labor organiza-tion, and asked each of the others his knowledge of thesituation.Davis and Eddy each said that he had been in-formed this had been going on. Rentz said that he hadbeen out of town, but that he had heard the same thingduring the few hours since his return. Davis, Eddy, orRentz said that he had been told that one employee, whosename was not mentioned during the conference, had beenapproached by Cox three separate times. The persons pres-ent at the conference discussed the question of whetherCox was a supervisor and decided thathe was.They con-cluded that Respondent had to discharge him because, if itdid not, Respondent would be in violation of the Act. Theconferencethen broke up.Thereafter, about noon on September 18, Cox was calledinto the conference room where Harmon, Eddy, Davis,and Rentz were present. Harmon said that he had heardrumors that Cox had been in contact with the Union. Coxsaid, "Not entirely true." Harmon asked whether Cox hadbeen talking with the Union. Cox said yes. Harmon thenopened a book and, read a statement that said that manage-ment could not organize against themselves. Cox said thathe had never heard of that law. Harmon asked him wheth-er he considered' himself a supervisor. Cox replied that hehad not before, but as of late, had considered, himself part1The unopposed motion of counsel for the General Counsel to correct2 Respondent's answer admits the supervisory status of Harmon, Maness,the record in certain respects is hereby granted The record is also correctedand Eddyto show that witness Dale E Cox affirmed rather than being sworn3Respondent's answer admits Davis' supervisory status 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDofmanagement 4 Cox also said that he did not want tocause any trouble, and that he could go back and stop theunion meeting if Respondent wanted him to. Harmon saidthat because Cox was a supervisor Respondent had no al-ternative under the Act but to discharge him. Harmon gaveCox his paycheck, and asked him whether he had a plantkey.When Cox said that he did, Harmon told him to turnitover to Davis .and to be out of the plant in 30 minutes.Cox turned over the key and left.5Harmon testified that the discharge decision "was a col-lective decision by this group, but I would have to takeresponsibility.Obviously the buck stops with me, and Iwould take the responsibility for making the final deci-sion." As to the reason for Cox's discharge, Harmon testi-fied, "Well, as we understand the National Labor Rela-tions Act, somebody that is a part of management is notallowed to participate in organizational activities. It wasour determination at that time that he was a part of man-agement and later by his own admission, so we determinedat that point that we had no recourse but to take the actionthat we took." Harmon further testified that the foregoingwas "the only reason" for the discharge.At the outset of the hearing, Respondent's counsel as-serted that Cox violated an alleged no-solicitation rule "inthe sense that he was soliciting a petition for the Unionduring-working time in working areas." Immediately, there-after,Respondent's counsel moved to amend the answer soas to allege as a defense that, assuming Cox were an em-ployee rather than a supervisor, he "would have, nonethe-less, beendischarged as an employee protected by the Na-tionalLaborRelationsAct in violation of theno-solicitation, no-distribution rule of the respondent Har-mon Industries, Inc." The motion was granted without ob-jection. However, when I later asked Respondent's counselwhether he contended that Cox was discharged for viola-tion of a no-solicitation or no-distribution rule, counsel re-plied no. Respondent produced no evidence that any suchrule existed.6 Harmon did not testify that he decided to4 As set forth in detailinfra,during the preceding week Supervisor Davis(Cox's immediate superior) had been on vacation, and in his absence Coxhad attended some management meetings,initialed the timecards of Davis'subordinates,and handled problems which arose in Davis'departments5Myfindings as to the contents of the discharge interview are based on asynthesis of the testimony of Cox and Harmon Cox was a remarkablyimpressive witness, and I accept his testimony to the extent that it is incon-sistent with HarmonsHarmon testified that he told Cox that Respondent had reliable informa-tion that Cox was engaging in union activity during company time I discre-ditHarmon's testimony in this respect Such testimony was not corroborat-ed by Cox; Eddy, Davis, and Rentz failed to testify, and Harmon's detailedaccounts of his prior conversations about Cox contain no reference to anyinformation regarding the company time aspect of Cox's union activity6Company President Harmon testified that collections were sometimesmade at the plant for ill or bereaved employees,and that an annual collec-tion was made to' buy a crippled employee a wheelchair as his old one woreoutHarmon testified that he was not sure when the donations were made,and that"it could be during working time"When coupled with Harmon'sknowledge that these collections occurred, his ignorance about whether do-nations were made during working hours renders unlikely the existence ofan enforced no-solicitation rule Cox's credible testimony establishes thatsuch solicitation's,as well as betting pools and a solicitation for a birthdaygift to Supervisor Davis, went on during working hours,although Cox didnot know whether any member of management was aware of this activityCox also credibly testified that"quite often" during working time he talkedwith employees about subjects unrelated to work,and that,on occasion, heand repair department employees Davies and Chapman visited other de-discharge Cox in whole or in part because of any breach ofany such rule, or because of the fact that part of Cox'sunion activity took place during working hours.B. Cox's Job Duties and ResponsibilitiesCox was hired by Respondent about December 1971. Hewas initially assigned to the carrier department, which testsand repairs new railroad signaling equipment which hasdust been built by Respondent. His first job was to makesuch repairs. Two years later, he was named senior-techni-cian of the carrier department and was given a raise of $75a month. In January or February 1975, Cox was transfer-red to the repair department, which repairs faulty railroadsignaling equipment returned to Respondent by customers.During the entire period here involved, Cox spent most ofhis time physically making such repairs.Respondent contends that in May 1975 Cox became asupervisor over the employees in the repair department.That month, the then plant manager, Roy Wilson calledtogether the four people, including Cox, who then workedin the repair department; informed them that Cox was "incharge" of that department; and asked the others to givetheir cooperation to Cox. Wilson told Cox that Wilson wasputting him "in charge" of the department, told him thathe would be running it, told him to get the work out, andasked him to make the department more efficient. There isno evidence that Cox, who had last received a wage in-crease in 1973, received an increase on this May 1975 occa-sion. After Wilson made this announcement, repair depart-ment employees Hugh Davies and Dorothy Chapmanprobably came to Cox with work-related problems.Repairdepartment employee Gregg Sullivan, who was hired afterthismeeting, also came to Cox about work problems.The repair department occupies a space of about 15 by25 feet. It is bounded on one side by a wall, on a secondside by shelves and an environmental chamber, on thethird side by test benches, and on the fourth side by ahallway big enough for a forklift truck to drive down be-tween the repair department and a cleanup line in anotherdepartment. During the period here involved, the admittedemployees in this department were Davies, Chapman,Mary Ficht, and (between June and mid-August) Sullivan.The repair department received 300 to 500 units amonth.When a unit came into the department, Fichtwould give it a repair tag number based on the order of itsreceipt, and then set it on a shelf. Most of the repair workwas performed by one of the technicians-that is, Davies(who, however, was still in training), Sullivan, or Cox.However, Chapman could do some repair work.- Fichtcleaned circuit boards, but did not do any repair work.5The repair work on any particular job was ordinarilyhandled by a single worker, who himself had to determinewhat the problem was and, inferentially, what test equip-ment would have to be used to repair the module. A mod-ule might take as little as an hour or as long as 5 hours topartments without permission-although Cox sometimes went after theothers and fetched them backrOccasionally,people from other departments came into the repair de-partment to use its test equipment or enviornmental chamber or to get parts8 She also did some bookkeeping work HARMON'INDUSTRIES, INC.repair, depending on what kind it was and what was wrongwith it. The initial determination as to whether a particularmodule was repairable was made by the person whoworked on it. Cox made this -determination with respect tothe equipment he worked on, but not with respect to otherequipment.All equipment which came into the department, waschecked to see if it needed updating and modification-that is, adjustment of still-functioning components whichpast experience showed might fail. Modifications were usu-ally done by-Chapman, but if she had no time, Cox, Da-vies, and (inferentially) Sullivan would themselves do themodifications on the units -which they had repaired. Fichtalso did modifications. As to each unit, a decision had tobe made whether the unit was modifiable or retunable. Theformer decision and, inferentially, the latter decision, wereinitiallymade by the person who was to perform the opera-tion.-When anyone in the repair department made an initialdeterminationthat a particular-unit could not be repaired,modified, or (inferentially) retuned, Cox took the equip-ment to Eddy or Davis and asked what to do with it.After a person had finished repairing a particular unit,he would put it on a; shelf to be cleaned by Ficht, andwould go to- the to-be-repaired, shelves for another unit torepair. The order in which units were repaired was basical-ly determined by the repair tag-numbers. However, I inferthat a technician would sometimes skip the oldestjobs if hefelt that he could not do them or that others could do thembetter .9Moreover, jobs were performed out of numericalsequence when the customer .brought the, unit in himselfrather than following the usual practice- of mailing it in. Inan effort to complete the repair while the-customer was stillthere, Cox would take someone off the job he was doing inorder to repair the unit brought in by the waiting customer.In order to finish such a job faster, Cox would sometimesassistthe person-who was performing the job, or ask anoth-er person for help.1°Every Friday, the repair department would receive fromthe repair office a list of uncompleted jobs which weremore than 5 days old. This list was always a little out ofdate, and was brought up to date in the repair departmentby -using the records maintained in that department. Coxtestified that he sometimes did this himself, Chapman oc-casionally-did this, and, possibly, he occasionally assignedthis task to Ficht. He then-,Answered,, "Yes," to the inquiry9Thus, Cox testified that upon arriving in the morning, "Iturned onmy test equipment and checked the shelf for the oldest repair tag for thetype of equipment that I worked onIf at any time there was no equip-ment [on the to-be-repaired shelves] that I was familiar with, I would takeequipment from a shelf that needed repair and set up to do the testing of itNormally I would ask-Hugh Davies to give me assistance on it if I was notfamiliar with it," In addition, Cox testified that he and-Davies, but notSullivan, sometimes repaired digital motion detectors, and that others in thedepartment were more familiar than Cox with particular kinds of equipment(infra,fn. 10) Cox also testified that units were sometimes moved out ofrepair tag sequence on the to-be-repaired shelves because "we would sortthrough the equipment, that I would work on or that Hugh Davies wouldwork on " Also, Cox testified that Davies was still being trained as a techni-cian and, in effect, that Chapman's repair abilities were limited1s "I would assist, or if it was equipment that I was unfamiliar with, theywould-assistme"-'435of Respondent's counsel, "It really depended on who wasbusy and who wasn't as to what work you assigned individ-uals in your department?" Respondent's policy, notclaimed to be set by Cox, called for special priority to unitson this 5-day list." On occasion Cox would conclude thatovertime was needed in order to get some of these unitsout.He then told Eddy or Davis that the department wasgetting behind in the repairs and overtime was needed. IfEddy or Davis deemed the overtime necessary, he wouldschedule it. -On one occasion, Cox asked Plant ManagerEddy that the overtime work be scheduled on a Sundaybecause Cox, for religious reasons, does not work on Satur-days. The overtime for him, Chapman, and Davies was infact scheduled for a Sunday. Cox's presence aside, no man-agement people were there that day.After a unit was repaired, it went to the quality assur-ance department, which was headed by Ted-Aldrich. Whenthat department was responsible for Respondent's failureto return the unit to the customer within 5 days as calledfor by Respondent's policy, Cox made this lag known toAldrich and others. On -occasions where it transpired thatthe repair department- and the qualityassurancedepart-ment were testing equipment under different-conditions,Cox obtained the proper specifications from theengineer-ing department and showed them to -Aldrich. Cox alsowent to the, engineering department to get prints on equip-ment, specifications on equipment that had been lost ormislaid, and special specifications for certain modifica-tions.Cox occasionally received visits and telephone calls fromthe field service personnel, who worked under sales, aboutthe repair of their equipment to the customer's satisfaction.Repair department employees Davies and Chapman alsosometimestalked with field personnel.After telling Cox that he was "in charge" of the repairdepartment, then Plant Manager Wilson madesome sug-gestions to Cox about rearranging that department's physi-cal layout. "Through the suggestions made by" Wilson,Cox moved some tables, added shelves, and rearranged theequipment. He also, changed the logging, system in that heprepared a new repair logging form by taking a sheet ofpaper 8 inches by l I inches, drawinglines acrossit so that20 repair tags would fit on 1 page, xeroxing copies, punch-ing them, and putting them in the repair log book.12 Coxalso rearranged the repair tag form. After -he rearrangedthe form, it contained Respondent's name, address, andlogo; squares to be checked to show whether, the modulehad been returned for repair or for retuning; and spacesfor the insertion of the repair tag number, the customer'sname and address, the date repaired, the date received, thenumber of the module, its serial number, its date of pro-duction, its frequency, its retune frequency, the correctiveaction taken, the cost of parts, the cost of labor, the ship-ping date, the identity of the person who made the finalThese jobs would, of course, be the oldestin numerical sequenceHowever,in some cases, they had not been worked on in turn because theyhad been shifted outof numericalsequence on the to-be-repairedshelf Inothercases,they were not being worked on, or wereunfinished, becausethey had been returned by the qualityassurancedepartmentas inade-quately repaired, or because jobs with newerrepair numbershad been phys-ically brought in by the customer12The recordfailsto show what the previous logging form was like. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDcheck,and the amount due.13Cox hadBeverlyCoble, anemployee in the repair office,typeup the original form.Cox attendeda dailymanagement meeting to discuss rede-signing this form.In addition, Cox drafted a form letter tobe sent to customers to tell themthatthe trouble symptomswhich theyhad reported in the equipmenttheyhad sent incould not be duplicated in the plant. When no trouble wasfound,Cox signed this letter and returned it to the custom-er.Around mid-July, repair department employee HughDavies cameto Cox todiscuss ajury dutyproblem. Thereis no evidence about what that discussion was. On or aboutJuly 28,Cox-asked repair department employee Chapmanto prepare a memorandum to the personnel departmentregarding Davies'jury duty, status.Chapman prepared thefollowing handwritten memorandum in pencil:"As of to-day Hugh is onJury Duty (Jackson County)."The memo-randum names, Cox as the sender,and bears his initials.In lateJuly 1975,Cox went to Plant ManagerEddy (whoat that time was Cox's immediate superior), discussed withEddy some problems in the repair department,and saidthat Coxneeded more authority.At that time,SupervisorDavis(whose office was on the second, floor),headed thevoltmeter department which was also on the second floor,and the carrier department,which, like the repair depart-ment, was on the first floor.' On August 11, Cox and Davismet with Eddy in-his office.Eddy saidthatthe problems ofthe repair departmentwould possiblybe resolved by thenaming of Cox as leadman and Davis as "supervisor," withCox reporting to Davis, and Davis, directly, to Eddy.14 Thatsame day,_ Davis gave Cox the following memorandum,from and initialedby Eddy:MEMO TO: All Department HeadsSUBJECT:Repair DepartmentEffective immediately Tom Davis will assume Su-pervisory Responsibility of the Repair Department.Dale Cox has accepted the position of Lead' Manfor the Repair Department..YourCongratulations and Cooperation to both willbe greatly appreciated.,This increase in Davis' authority meant that he supervisedabout 18 hourlypaid employeesa5 Eddy further told Coxthat Eddywas making him leadman of the repair depart-ment and told himthathe was in charge and had the au-thority torun it,but Cox wasnever told what his duties,responsibilities,and authority would be as a leadman. Inaddition,Eddytold him that he would receive a $75-per-monthincrease, to $832 a month, because he was beingmade a leadman"and more or less because it was the peri-od of time that[he] was due a raise." Cox was a technician,and he testified that at that time he 'was the only salaried13The record fails to show what the previous form was like14Cox testified that he had felt someone needed more authority in therepair department, and that after Davis was put over Cox"[T]he problemswere transferred from me to Tom Davis "15My finding as to the number of hourly paid employees under Davis isbased on the number of timecards initialed by Cox during the week endingSeptember 14, 1975,when Davis was on vacation and Cox initialed thecards Davis would otherwise have initialed The plant employs about 300peopleperson inthe department, althoughall the technicians per-forming Cox's jobin other departments were also salaried.Cox further testified that-Davies (a technician in training)was at that timereceiving about $3.30 an hour(that is,about $571 amonth for 4-1/3 weeks of 40 hourseach). Coxcredibly testified that he did not know thewage scale ofanyone elsein thedepartment, including technician-Sulli-van. The recordfails to showwhat they-were paid.After Eddy put Cox underDavis, Davistold Cox thatDavis was lookingto Cox to control the repairdepartment,that Cox was in charge of it, and thathe was going to beresponsiblefor it. Also, Davis told Cox tocall the repairdepartmentpersonnelto Davis' office,informed them thatCox was incharge ofand would berunningthe depart-ment,and told them to "come to" Cox.About early August 1975, Cox told employee Daviesthat Cox would try to gethim transferred from an hourlyto a salaried basis.Then, Cox made sucha recommenda-tion to Supervisors Davis andEddy,citing as the reasonthat all the other techniciansperforming Davies' particularjob were onsalary.Davis,replied that'he was aware of thesituation, that he had already, put ina request for such achange,but that Cox shouldsay nothing to Davies becauseDavisdid not know whetherthe changewouldgo through.The change did go through,and in effect gave Davies araise.Whena repair department employee ran out of work, hewould ask Cox for work.If work was available in the repairdepartment, Cox would sayso. Otherwise,Cox would go toa department heador a' leadman-"whichever one washandy or that [Cox] saw, atthe time"-and ask him-wheth-er he had work for the idlerepair department employee. Ifthe reply- was "yes," the employee would workthere untilthe repair departmentagainhad work for him. After Coxbecame leadman, the repairdepartment'occasionally' hadno work forDavies' or.Chapman. ' Cox then- brought theproblem tothe attentionof Davis;his ownsupervisor. Da-vis did not testify, and Cox couldnot, recall what Davissaid on these occasions:Possiblywithoutfirstmentioningthe problem to Davis, or Eddy, Coxalso approached Pro-duction SupervisorManess and;perhaps,certain leadmenandasked whether they could use theidle repair depart-mentemployees.Members of 'management consulted byCox told him to check withother members of managementto seeif they had work forsuch' employees.Whentherebyadvisedthat work was availablein anotheri department,Cox assigned the idle employee to work there.For an undisclosedperiodof time before Cox becameleadman,an unusedtypewriter had beenstanding-in thequality assurance department,headed by Aldrich, and asparedesk had beenstanding in another, department, prob-ably the one headed byProduction Supervisor Maness. Af-ter becoming leadman,Cox asked Plant Manager Eddyand theheads ofthe twodepartmentswith this equipmentwhether therepairdepartmentcould have it. This equip-ment was transferred] to the repairdepartment for use infilling out repair tags.As theleadman inthe department, Cox handledcustom-ers' telephone calls, visits; and correspondence about theproblems customerswere havingwith the equipment. Heextensivelyused the telephonein the front office.Others in HARMON INDUSTRIES, INC.the repair department could not use that telephone withoutpermission.He may have made as manyas 10 long-dis-tance calls on that telephone which were charged to Re-spondent.On August 4, 1975, employee Sullivan sent a memoran-dum to Cox, Plant Manager Eddy, and Personnel ManagerBetty House that he was quitting on August 15 to return toschool.Sullivan also gavethismessage to Cox orally. Dur-ing Sullivan's last week with Respondent,Cox felt that in afew instances Sullivan was not putting forth his best effortto repair the equipment. Cox testified, "There were in-stanceswhen there was work to be done and he was play-ing around,so to speak,and I asked him to do the work.He more or less agreed or disagreed,but the work gotdone." After Sullivan quit, Cox told Davis that Cox did notwant Sullivan rehired back in the repair department. Therecord fails to show Davis' reply, if any, or whether anyentry was made in Sullivan'spersonnel file. There is noevidence that Sullivan ever again applied to Respondentfor a job.16Between August 4 and 14, Cox recommended to PlantManagerEddy thatRespondent obtain a replacement forSullivan. On August 14, Respondent advertised for a tech-nician.Between August 15 and 19,about eight applicantswere individually interviewed for 15 to 30 minutes each.Davis and Cox were both present during all these inter-views. Davis told the applicants that the job was for repairof railroad signaling equipment, described the purpose ofand standards for such equipment, and asked each appli-cant about his work experience and training. Cox's ques-tions-were limited to the applicant's experience with digitalcircuitry, on which Davis had about as much experience asCox. At the conclusion of all these interviews, Davis askedCox who he thought would be best suited for the job. Davissaid that he agreed with Cox's answer. About a week later,Davis,told Cox that "the decision had been made by highermanagement that the position would not be filled at thistime." There is no direct evidence about the extent of Da-vis' authority with respect to hire.In mid-August 1975, Supervisor Davis asked Cox tomake and give him a list of any equipment needed in therepairdepartment, including catalog page numbers and allpertinent information,so Davis could put these items onthe capital budget which was coming due. Cox said that hewould, and that the department needed a new oscilloscope,power supply, and benches. As Cox knew when recom-mending the purchase;the oscilloscope would have costabout $2,200 and the power supply about $600. The recordfails to show whether this equipment was ever listed on thecapital budget or whether it was in fact bought. The oscil-loscope and the benches had been on the previous year'sbudget but had not been bought.Supervisor Davis was on vacation during the week end-ing September 14. On 4 or 5 days during this week, Coxattended staff meetings which Eddy held every morning at9:30, and which Davis attended when he was at work. Thediscussion ran from customers'orders to part shortagesand equipment that had to be got out in a hurry. Not all16At the time of the hearing,the 1975-76 school term was still in progress.Sullivan had previously worked for Respondent between school terms437members of management attended these meetings.The rec-ord fails to show who else attended them. On three or fourother occasions in 1975, Cox attended these daily manage-ment meetings.17While Davis was on vacation,Cox tookcare of any problems that arose in Davis' departments, butdid not run these departments. At the end of Davis' vaca-tion week, Cox initialed the timecards of Davis' subordi-nates(including repair department personnel),which Da-vis usually initialed.At least after becoming leadman, Cox was the only per-son in the repair departmeet who did not punch a time-card.At least after becoming leadman, Cox initialed thetimecards of the employees in the repair department whenthey came in late, so that they would be paid for the timethey started rather than having to wait for the next incre-ment hour.In early July 1975, repair department employee DorothyChapman told Cox that she would like to take a vacationbetween September 22 and 26. He replied that he wouldhave to check to see if this request was all right with thesupervisor.On August 26, she prepared a written requestfor this vacation period, directed to Cox and to Tom Davis,who had become Cox's supervisor on August 11. She gavethis document to Cox, who gave it to Davis and said thatthiswas the period of time Chapman would like to have.Davis read the memorandum, said that the requested vaca-tion would be all right, and wrote "OK" with hisinitials onthe memorandum. Cox then told Chapman that her vaca-tion had been approved.On an occasion between August 11 and 31, 1975 (seeinfra,fn. 18), repair department employee Ficht asked Coxif she could leave work early for personal business. Coxreplied that he would check on it. Cox then went to Davisand told him that Ficht needed to leave work early forpersonal business. Davis said that it was all right for her toleave as long as she had 40 hours on her timecard. Coxthen told Ficht that it was all right for her to leave as longas she put in her 40 hours that week. On another occasionbetween August 11, and September 18, repair departmentemployee Davies told Cox that Davies needed to leavework early. Cox replied that he would check with the su-pervisor. Cox went to Supervisor Davis and told him thatemployee Davies needed to leave work early for personalbusiness.Davis said that this was all right as long as Davieshad 40 hours on his timecard, that he would not be dockedany time.Cox thenreturned to Davies and told him that itwas all right as long as he had 40 hours on his timecard.lsCox could not recall any other conversations with any ofthe employees about a need to leave early, or that anyemployee on any occasion talked with him about theemployee's not being able to come to work, on any otherday. Nor is there any evidence that such conversations evertook place.The following events occurred sometime between Au-17As previously noted, on one of these occasions the meetings discussedthe repair tags redesigned by Cox.18Davis became Cox's supervisor on August 11 Cox testified that theFicht incident occurred sometime in August Cox testified that the Daviesincident occurred in July 1975. However,Supervisor Davis failed to testify,and Cox's testimony about the substance of the Davies incident is undemed.I conclude that he erred about the date of the Daviesincident. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDgust 11 and September 19(infra,fn. 19).Management de-cided that an additional supply of repair forms was needed.Cox told Davis that the machine which reproduced thisform was used by another department throughout the regu-lar workweek but was available on a weekend. Davis askedCox to ask repair department employee Ficht to come inon Saturday and run some copies. Ficht did so. Cox didnot adjust her timecard to ,reflect her Saturday work, buthe told Supervisor Davis about it. She was paid -for thiswork, inferentially at overtime rates.19 On previous occa-sions after May 1975, but the date of which is not other-wise shown by the record, Cox had asked Ficht to run offcopies of such forms and she had done so. Ficht had al-ready been trained to operate the duplicating machine.There is no evidence as to whether anyone else in the re-pair department knew how to operate it.As a leadman in the repair department, Cox was free togo anywhere in the building without seeking permission.He went to the front office occasionally, and also visitedthe other departments as he chose. Repair department em-ployees Davis and Chapman also visited other departmentswithout asking permisssion.. Occasionally, Cox went tothem and got them back into the repair department,20On a date not shown by the record, Cox got some equip-ment from the carrier department, and put it on a table inthat department so it could be photographed for Respon-dent's annual report. Also on a date not shown by therecord, Cox set up a digital motion detector for viewing bya tour of students from a nearby high school, Cox alsobriefed the students on what happened in the repair de-partment.On a date "sometime back," not otherwise shown in therecord, Cox attended a supervisory training program, paidfor by Respondent, which was also attended by Davis andManess, both of, whom were admittedly supervisors in1975.It is undenied that no member of management or super-vision at anytime prior to the date of Cox's discharge evertold him that he, had the authority to hire, fire, lay off,suspend, or recall from layoff any employee, or effectivelyto recommend that such be done. Cox testified that at notime while he was in the repair department did he ever hireany employee, or recommend the hire of any person whowas thereafter hired, or fire any employee, or recommendthat any employee be fired, or suspend or lay off any em-19The foregoing paragraph is based on Cox's undenied testimony Davisdid not testify Cox was unable to estimate the date of this incident Respon-dent produced timecards establishing that Davis was on vacation during theweek ending September 14 and that Ficht worked on Saturday, September13.However, Cox did not testify that his conversations with Davis andFicht occurred during the week she performed this work Moreover, Re-spondent failed to produce Ficht's timecards for the remaining period be-tween the date Davis became Cox's supervisor (August 11) and Cox's Sep-tember 18 dischargeNor does the evidence otherwise exclude thepossibility that Ficht performed this job assignment on a Saturday otherthan September 13 Moreover, when Respondent's counsel suggested to Coxthat Davis was on vacation when (according to Cox's initial testimony) heassertedly talked to Davis about the matter, Cox testified that he may havehad this conversation with Plant Manager Eddy instead Eddy did not testi-fy. I accept Cox's uncontradicted and unimpeached testimony as to thisincident-20 It is unclear from the record whether this paragraph also accuratelydescribes Cox's activities before he became leadmanployee, or recommend that,any_employee be suspended orlaid off, or recall any employee from layoff, or recommendthat any employee be recalled from layoff, or disciplineany employee, or recommend that any employee be disci-plined, or participate in the processing of any grievancefiled by any employee. Cox's testimony in this respect isundenied, except that Respondent contends that Cox disci-plined employee Sullivan (a, contention rejected for the rea-sons set forthinfra,sec. II,C, l,a(6) ), and that Cox adjustedgrievances-relying, in the latter connection, on testimonythat repair department employees came to him with "workproblems" -or "work-related problems." -However; -there isno evidence that these problems amounted to grievancesrather than, for example, problems about how to repair aparticular module. I credit the foregoing testimony by Coxabout his failure to exercise the specified supervisory pow-ers.C. Analysisand Conclusions1.Whether Coxoccupied employee statusa.WhetherCox was a supervisor within the meaning, of theAct.It is undisputed that Cox spent most of his time perform-mg repair work of the same type performed by other repairdepartment personnel whose employee status is unchal-lenged. In contending that Cox was at all material times asupervisor, within the meaning of Section 2(11) of the Act,and hence outside the protection of Section 7, Respondentrelies in part on the evidence that management told himthat he was "in charge" and in "control" of, was-"responsi-ble" for, and would be "running," the repair department,and that he was to get the work out. However, Section2(11)'s definition of the term "supervisor" does not extendto "strawbosses, leadmen, set-up men and other minor su-pervisory employees." Rather, Section 2(11) encompassesonly "the supervisor vested with genuine management pre-rogatives as the right to hire or fire, discipline, or makeeffective recommendations with respect to such action."N.L.R.B. v. Bell Aerospace Company, Division of Textron,Inc.,416 U.S. 267, 279-283 (1974). See alsoHoward John-son, Company,174 NLRB 1217, 1221-22 (1969). Moreover,when giving Cox a raise and the title of "leadman" for therepair department in August 1975, Respondent concomi-tantly announced that Davis "will assume Supervisory Re-sponsibility of the Repair Department."Furthermore, it is uncontradicted that no member ofmanagement ever told Cox that he had the authority tohire, fire, lay off, suspend, or recall from layoff any em-ployee, or effectively to recommend that such be done. Noris there any testimony by Cox's superiors or any documen-tary evidence (such as, for example, a job description), re-garding Cox's powers. In short, there is no evidence thatCox possessed any supervisory authority which he failed toexercise.Moreover, at no time while Cox was in the repairdepartment did he ever hire any employee, or recommendthe hire of any person who was thereafter hired, fire anyemployee, recommend that any employee be fired, sus-pend, or lay off any employee, non did he recommend that HARMON INDUSTRIES, INC.439any employee be suspended or laid off, or recall any em-ployee from layoff, or recommend that any employee berecalled from layoff, or recommend that any employee bedisciplined, or participate in the processing of any gnev-ance filed by any employee. Accordingly, the issue in thiscase is whether Cox in fact exercised any of the other pow-ers set forth in Section 2(1 1)'s definition of the term "su-pervisor." For the reasons set forth below, I conclude thathe did not,1.Respondent contends that Cox made an effective rec-ommendation in connection with the interviews for em-ployee Sullivan's replacement. However, Respondent nevercomplied with Cox's recommendation that it fill the vacan-cy left by Sullivan's resignation, Supervisor Davis did nottestify about the weight (if any) he gave to Cox's recom-mendation about whom to hire, and there is no evidenceabout the weight (if any) Davis' superiors gave to Davis'recommendation, let alone Cox's, about whom to hire.21 Iconclude that Cox's conduct in connection with these jobinterviews did not constitute effective recommendationwith respect to hire, within the meaning of Section 2(11).Grey Nuns of the Sacred Heart, 221NLRB 1215, 1217(1975) (Gary Eller);Howard Johnson, supra,174 NLRB at1221, fn. 15;SchottMetal Products Company,129 NLRB1233, 1234-35 (1961).2.Respondent contends that Cox effectively recom-mended to Supervisor Davis, Cox's immediate superior,that Sullivan not be rehired back into the repair depart-ment. However, there is no evidence that Sullivan everasked Respondent to rehire him; nor is there evidence thatDavis, who did not testify, arranged for any responsiveentries in Sullivan's personnel folder, relayed Cox's com-ments to other members of management, or even gave in-ternal weight to Cox's statement.3.Respondent also contends that Cox responsibly as-signed work within his department, in the exercise of inde-pendent.judgment. The credited evidence on which Re-spondent relies consists of (a) evidence that where acustomer had brought in the defective unit, in order tocomplete the repair while the customer was still there, Coxwould transfer an employee or employees to that job fromthe job they had been doing; (b) Cox's -testimony that"[W]e would try to expedite" the jobs whose pendency ex-ceeded Respondent's 5-day policy and, in this connection,he sometimes had someone else in the department checkthe department list against the list submitted by the repairoffice; (c) the evidence that Cox sometimes successfullyasked employee Ficht to run off copies of repair forms ona machine outside the department; and (d) the evidencethat on one occasion Cox instructed repair department em-ployeeDorothy Chapman to prepare a -one-sentence,handwritten memorandum to the personnel departmentstating over his initials that employee Davies was on juryduty that day. I do not regard any of Cox's functions inthis respect as, involving the use of independent judgment.I reach the same conclusion with respect to Cox's rear-rangement of the repair tag and logging. forms and thedrafting of a form letter to be sent to the customer where21 Indeed, there is no evidence that Davis recommended to his own supe-riors that Respondent should hire any particular personthe shop could not duplicate his reported trouble with theunit. In any event, Cox's action in these respects, and hisrearrangement of the department's physical layout, in-volves equipment rather than personnel and, accordingly,are not supervisory even if independent judgment were in-volved.The Baltimore Transit Company,92 NLRB 1260,1264 (1951). Moreover, even if such functions were super-visory, their exercise was too sporadic to render Cox a su-pervisor.Westinghouse Broadcasting Company, Inc. (WBZ-TV),215 NLRB 123 (1974).4.Respondent contends that Cox exercised independentauthority with respect to overtime work. However, the evi-dence shows that all such overtime work was scheduled byCox's superior.5.Respondent contends that Cox's role in the tempo-rary transfer of repair department employees to jobs out-side the department involved the use of independent judg-ment. However, the evidence shows that Cox exercised noindependent judgment in determining which departmentsthey would be transferred to or what jobs they would per-form there. Rather, Cox simply checked with the depart-ment heads or leadmen (or, perhaps, otherwise unidenti-fiedmembers of management), without exercising anyindependent judgment about which ones to check with orin what order, and transferred idle repair department em-ployees to the department which first expressed a need forthe employee's services.Moreover, the record indicatesthat Cox made arrangements for such transfers only whenthere was no repair department work for the transferee todo, and rescinded the transfer when the repair departmentagain had work for the transferee.6.Respondent contends that Cox disciplined employeeSullivan in a manner involving the exercise of independentjudgment. Respondent relies on an undisclosed number ofinstances where Sullivan, who was then working out hisnotice, "when there was work to be done ... was playingaround . . . and [Cox] asked him to do the work. He moreor less agreed or disagreed, but the work got done." I re-gard this incident as merely evincing Cox's powers to act asa "leadman" or "strawboss." In this connection, I note theabsence of evidence that these incidents led to any entriesin Sullivan's personnel file.7.Respondent contends that Cox effectively recom-mended a "monetary promotion" for Davies. However, theevidence shows that before Cox recommended to Supervi-sor Davis that employee Davies be changed from an hourlyto a salaried basis (and thereby receive a wage increase)Davis had already made this recommendation to his ownsuperior.8.Respondent contends that Cox had and exercised theauthority to grant employees time off. The Company reliesupon the incidents regarding Chapman's vacation scheduleand Davies jury duty. However, neither of these incidentsinvolved the exercise of independent judgment by Cox. Asto Chapman's vacation, Cox told her that he would have tocheck to see if her request for a particular vacation periodwas all right with the supervisor, did in fact refer the re-quest to Supervisor Davis without (so far as the recordshows) expressing or being asked any opinion aboutwhether the request should be granted, and did not tellChapman that her vacation had been approved until after 440VDECISIONSOF NATIONAL.LABOR RELATIONS BOARDDavis had approved it. Although Cox did. discuss Davies'jury duty problem with him, there is' no evidence aboutwhat was said; and Cox's only other connection with thematter was to ask Chapman to prepare a memorandum tothe personnel department stating over-his initials that Da-vies was on jury duty "As of Today." 22b.Whether Cox was a managerial employeeCompany counsel's opening statement indicates a con-tention that Cox was a managerial employee because hetalked and corresponded with customers about the prob-lems presented by their repair jobs, devised new repair tagand logging forms and a new form letter to be sent tocustomers, and attended some of the daily managementmeetings-more specifically, one session discussing , hisrearrangement of the repair tags, two or three more forundisclosed reasons, and four or five sessions (during Su-pervisor Davis' vacation) when Plant Manager Eddy andother unidentified personnel discussed customers' orders,part shortages, and equipment that had to be got out in ahurry.23 I do not regard the evidence thus specifically reliedupon as establishing that Cox was a managerial employee;nor does other evidence point to such a conclusion. See,generally,Bell Aerospace, supra,416 U.S. at 275-290;Gen-eral Dynamics Corporation, Convair Aerospace Division, SanDiego Operations,213 NLRB,851, 857 (1974);AmericanFederation of Labor and Congress of Industrial Organiza-tions120 NLRB 969, 973-974 (1958).-c.ConclusionFor the reasons stated, I conclude that Cox was at allmaterial times an employee within the meaning of Section2(3) of the Act, and'protected by Section 7.2.Whether Cox's discharge was unlawfulCompanyPresident Harmon admitted that Cox was dis-charged because of his activities on behalf of the Union.Accordingly,my conclusion that Cox occupied employeestatus when discharged compels the further conclusion thathis discharge violated Section 8(a)(3) and (1) of the Act.Contrary tothe suggestion in Respondent's brief, Respon-dent's belief that he may have approached one employee-,three separate times-even though this belief was notshown to be erroneous 24 -does not constitute a defense tohis discharge.Such action does not amount to misconduct22Respondent also relies on the fact that Sullivan orally told Cox he wasquitting, and that Sullivan's August.4 written resignation was directed toCox as well as to Plant Manager Eddy and Personnel Manager House. I amunable to perceive the relevance of this evidence to Respondent's conten-tion that the repair department employees "coordinated their time offthrough" Cox Nor does such evidence indicate that Cox was "the depart-ment head," a contention difficult to square with Eddy's August 1 I memo-randum to "All Department Heads" stating that Cox was not the depart-ment "Lead Man."23Respondent's brief renews the managerial employee contention, butdoes not particularize in this connection the evidence relied on.24 SeeDallas General Drivers,Warehousemen and Helpers, Local Union No745, IBT [Farmers Co-operative Gin Association] v N.L R B,389 F.2d 553,554-555, fn 5 (C.A D C., 1968), and cases cited therein.withdrawing Cox's union activity from the-Act's protectionand, in any event, the record shows that Respondent wouldhave discharged Cox for his union activity even absent abelief that such repeated contacts occurred.-I regard as immaterial the fact that some of Cox's unionactivity occurred during working hours. There is no evi-dence "that Respondent had a rule forbidding such activi-tiesduring working hours, or that such activities duringworking hours appreciably interfered with the work of Coxor his fellow employees; nor is there any credible evidencethat, when discharging him, Respondent knew or suspectedthat such activities occurred partly during working hours.SeeGreentree Electronics Corp.176NLRB 919 (1969),enfd. 432 F.2d 1011 (C.A. 9, 1970).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Dale E. Cox was not at any relevant time a supervisorwithin the meaning of Section 2(11) of the Act.4.Dale E. Cox was not at any relevant time a manageri-al employee.-5.At all relevant times, Dale E. Cox was an employeewithin°the meaning of Section 2(3) of the Act.6.On September 18, 1975, Respondent discharged DaleE. Cox because of his protected union activity, in violationof Section 8(a)(3) and (1) of the Act.7.This unfair labor practice affects commerce withinthe meaning of the Act.THE REMEDYHaving found that Respondent had violated the Act incertain respects, I shall -recommend that it be required tocease-and desist therefrom. Because the unfair labor prac-tice found consists of the discharge of an employee for hisunion activity, a broad order would normally be called forby Board precedent.SKRL Die Casting, Inc.,222 NLRB85 (1976);Brom Machine and Foundry Co.,222 NLRB 74(1976). However, as to the breadth of cease-and-desist or-ders, -the underlying determinant is whether the unfair la-bor practices committed by the Respondent are potentiallyrelated to other ' unfair labor practices proscribed by theAct, and whether' the danger of their commission in thefuture is to be anticipated from the Respondent's conductin the past.Highland House Nursing Center, Inc., 222NLRB 134, fn. 2 (1976). In the instantcase,Respondentdischarged Cox in the belief (which was expressed to himaLthe' time, and whose sincerityI-seeno reason to doubt)that he was a supervisor who could not properly'engage inunion organizing activity.25 Underthese circumstances, I25 The discharge decision was made bylaymen and without consulting anattorneyI need notand do notconsider the correctness of their view thatthe Act required Cox's dischargeassuming him to be a supervisor.See Sec.14(a) of the Act,Jerstedt Lumber Company, Inc.,209 NLRB 662, fn 2(1974);N L R B v Vapor Boast Manufacturing Company,287 F.2d 402, 405(C A 7, 1961), cert denied 368 U S 823. CfN L R B v Burnupand Sims,Inc.,379 U S 21 (1964),N L R B v. J Weingarten, Inc,420 U S 251, 264-267(1975) HARMON INDUSTRIES, INC.do not regard his discharge as carrying with it the samepotentiality of future unfair labor practices as does the dis-criminatory discharge of someone whom the. employer re-garded as a rank-and-file employee. Accordingly, I shallrecommend that Respondent merely be restrained fromlike or related conduct.I shall also recommend that Respondent be required tooffer Cox immediate reinstatement to the job from whichhe was unlawfully discharged, or, in the event such job nolonger exists, a substantially equivalent job, without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which hewould have earned, but for the discrimination against him,from the date of his discharge to the date of a valid offer ofreinstatement, less his net earnings during this period, to becomputed in the manner described in F. W.WoolworthCompany,90 NLRB 289 (1950), with interest as describedinIsis Plumbing & Heating Co.,138 NLRB 716 (1962). Inaddition, I shall recommend that Respondent be requiredto post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER26Respondent Harmon Industries, Inc., Grain Valley, Mis-souri, its officers, agents, successors, and assigns, shall:1.Cease and-desist from:(a)Discouraging membership in Brotherhood of Rail-26 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes441road Signalmen, or- any other labor organization, by dis-charging employees, or otherwise discriminating in anymanner in regard to their hire or tenure of employment orany term or condition of employment.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Dale E. Cox immediate reinstatement to hisformer job, or if his former job no longer exists, to a sub-stantially equivalent job, and make him whole for any lossof pay he may have suffered by reason of the discrimina-tion against him, in the manner set forth in the section ofthisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its-agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to analyze the amount of backpay due underthe terms of this Order.(c)Post at its place of business in Grain Valley, Missou-ri,copies of the attached notice marked "Appendix." 27Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by Respon-dent's representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous plates, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe-Respondent has taken to comply herewith.27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "